Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous restriction has been withdrawn due to errors in the restriction requirement.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the switch element communicates with the actuation element as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "46a" and "34a" have both been used to designate the same element in Fig 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Claim Objections
Claims 1 is objected to because of the following informalities:  the recitations “ by a tightening of”,  “for a declamping”,  and “by a loosening” are inconsistent with standard English appear to be translation from a foreign language.  Appropriate correction is required. 
Claims 4 is objected to because of the following informalities:  the recitations ” configured for a control” and “ for a setting” are inconsistent with standard English appear to be translation from a foreign language.  Appropriate correction is required. 
Claims 8 is objected to because of the following informalities:  the recitations ” for a generation  of the connection” is inconsistent with standard English appear to be translation from a foreign language.  Appropriate correction is required. 
Claims 12 is objected to because of the following informalities:  the recitations ” is embodied separately” is inconsistent with standard English appear to be translation from a foreign language.  Appropriate correction is required. 
Claims 13 is objected to because of the following informalities:  the recitations ” for a main tensioning” is inconsistent with standard English appear to be translation from a foreign language.  Appropriate correction is required. 
Claims 21 is objected to because of the following informalities:  the recitations ” by a release” and “ at least largely” are inconsistent with standard English appear to be translation from a foreign language.  Appropriate correction is required. 
Claims 22 is objected to because of the following informalities:  the recitations ” for a tightening” is inconsistent with standard English appear to be translation from a foreign language.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The application fails to disclose positively how the switching process is performed by providing sufficient enabling structure or disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 8, 11-15, 17, 19, 21-23, 25, and 27  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The term “in particular” in claims 1, 8, 14-15, 17, 21-23 25, and 27is a relative term which renders the claim indefinite. The term “in particular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase " in particular" renders the claimed invention ambiguous as to what are the meets and bounds of the claimed invention therefore reciting and indefinite language. 
Furthermore, in claim 1 , the recitation “at least configured to “ does not provide a proper claim limitation as to whether a structure is configured to or not. Therefore raising issues as to what the applicant is intending to claim and renders the claim indefinite. 
Regarding claims 1, 4, 11, 19, 21, 23, and 25, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. In this case the phrase “and/or” is unclear whether structures or steps following the phrase are included or not included as part of the claimed invention. 
Claim 2 , the recitation “at least largely“ does not provide a proper claim limitation as to whether a structure is configured to or not. Therefore raising issues as to what the applicant is intending to claim and renders the claim indefinite. 
Claim 21 recites the limitation " a tool”, “a union nut” , “a tool clamping in process” , and “ a torque receiving element ".  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the same elements in claim 1 are being referenced here or different ones.
Regarding claim 23 the phrase "are/is" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. In this case the phrase “are/is” is unclear whether structures or steps following the phrase are included or not included as part of the claimed invention. 
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. The claim limitations “preferably five times, advantageously seven times, preferentially ten times, and especially preferentially twenty times” fails to point out the meets and bounds of the claimed invention rather in a confusing manner claiming multiple ranges.
Claim 26 is rejected for depending on a rejected claim under 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 ,4, 6-8, 11, 16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kugler , DE102009054185.
Regarding claim 1,  Kugler discloses a fully automated tool clamping device (Fig 3), which is configured for clamping at least one tool in  a tool chuck by tightening a union nut of the tool chuck and for declamping of the tool out of the tool chuck by loosening the union nut (by means of the drive device 68 and union nut 24 with tool chuck 26, Fig 3), with a clamp element which is at least configured to generate a connection , a clamping connection , with the union nut  of the tool chuck (Clamping element 30 using portinos 32 for connect with the union nut , Figs 2 or5), and with a torque receiving element which is at least configured to receive at least a large portion of a torque occurring during a tool clamping process and a tool declamping process . (housing portion 58, Fig 2)
Regarding claim 2,  Kugler discloses each and every limitation set forth in claim 1. Furthermore, Kugler discloses the clamp element is configure to generate an at least largely force fit connection with the union nut of the tool chuck. (by means of elements 32, Fig 2)
Regarding claim 4, Kugler discloses each and every limitation set forth in claim 1. Furthermore, Kugler discloses at least one control or regulation unit, which is configured for controlling or regulating torque exerted on the union nut by the tool clamping device in the tool clamping process, or for a setting at least a maximum torque that is exerted onto the union nut by the tool clamping device in the tool clamping process. (translation paragraph 0027)
Regarding claim 6,  Kugler discloses each and every limitation set forth in claim 1. Furthermore, Kugler discloses the clamp element and the torque receiving element are implemented separately from each other.  (the two element not having an integral structure, Fig 2)
Regarding claim 7, Kugler discloses each and every limitation set forth in claim 1. Furthermore, Kugler discloses the torque receiving element comprises at least one torque transfer element, which is configured to a coupling of the torque receiving element with the clamp element in a rotationally fixed manner. (Fig 2)
Regarding claim 8, Kugler discloses each and every limitation set forth in claim 1. Furthermore, Kugler discloses  the clamp element comprises a connection mechanism, a jamming mechanism, for generating force fit connection with the union nut, the connection mechanism being implemented to be operable like a ratchet. (portions 32 , Fig 2 )
Regarding claim 11,  Kugler discloses each and every limitation set forth in claim 1. Furthermore, Kugler discloses at least one torque generating unit, which is implemented separately from the clamp element and from the torque receiving element and which is configured to generate a torque that is required for the tool clamping process.  (Fig 3 having at least one torque generating unit 68)
Regarding claim 16, Kugler discloses each and every limitation set forth in claim 1. Furthermore, Kugler discloses at least one vertical adjustment unit, which is at least configured to permit a vertical traversing of the torque receiving element.  (Portion 74, Fig5)
Regarding claim 21, Kugler discloses each and every limitation set forth in claim 1. Furthermore, Kugler discloses  the tool is clamped into the tool chuck by tightening of the union nut of the tool chuck and declamped from the tool chuck by a release of the union nut, wherein a chuck element of the tool clamping device is connected, jammed, with the union nut of the tool chuck by, at least largely force fit connection, jamming connection , and wherein a toque occurring during the tool clamping process, during the tool clamping in process or tool declamping process, is receivied  by the torque receiving element of the tool clamping device at least to a large extent.  (operation of the device disclosed by Kugler, Fig 3)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kugler , DE102009054185 in view of Binns, US5597964
Regarding claim 3, Kulger discloses each and every limitation set forth in claim 1. However, Kulger does not disclose the torque receiving element comprises a torque sensor.  It is unclear how the torque sensor works.
Binns teaches a self locking nut apparatus having a sensor 45 . (Figs 1 and 5)
Therefore it would have been  obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Kugler to have further incorporate a torque sensor as taught by Binns in order to regulate the clamping force . (1:27-28)
Claim 12-13, 17,  and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kugler , DE102009054185 in view of Lamotte , US5035556.
Regarding claim 12,  Kugler discloses each and every limitation set forth in claim 1.  However, Kuglar does not discloses at least one further torque generating unit, which is embodied separately from the torque generating unit.
Lamotte teaches a plurality of torque generating units 31, 44, and 39 which are separate from the one another. (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Kuglar to have further incorporated at least one further torque generating unit separate from a torque generating unit as taught by Lamotte in order to provide fine adjustment of the tool with multiple tightening means. 
Regarding claim 13,  Kugler  in view of Lamotte  discloses each and every limitation set forth in claim 12. Furthermore, Kugler in view of Lamotte discloses the torque generating unit is configured for  a pre-tensioning of the union nut, and that the further torque generating unit is configured for a main tensioning of the union nut. (operation of device disclosed by Kulger in view of Lamotte  )
Regarding claim 17, Kugler  discloses each and every limitation set forth in claim 12. Furthermore, Kugler discloses an attachment holder, which is at least configured for accommodation, rotationally fixed accommodation, of a tool chuck, wherein the attachment holder comprises at least one coupling unit, which is configured for rotationally fixed coupling of the attachment holder with at least one of the torque generating units of the tool clamping device.  (element 16 and the portion coming to contact with the bottom portion of element 18 for fixing purposes, Fig 5)
However, Kugler does not disclose at least for a presetting optical measuring of a tool that is clamped in a tool chuck, with a fully automated, the tool clamping device.
Lamotte teaches an optical sensor 51.  (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Kugler to have further incorporated an optical measurement system as taught by Lamotte in order to measure the size of the tool piece. 
Regarding claim 22,  Kugler discloses each and every limitation set forth in claim 21.  However  Kugler does not disclose in at least one clamping in step the union nut of the tool chuck is tightened to a first limit torque, and that in at least one further clamping in step, which temporally follows the clamping in step , the union nut of the tool chuck is tightened to a second limit torque , wherein a torque for tightening of the union nut in the two clamping in steps is generated by torque generating units which are embodied separately from one another and are operated in an automated manner.
Lamotte teaches a plurality of torque generating units 31, 44, and 39 which are separate from the one another. (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Kuglar to have further incorporated at least one further torque generating unit separate from a torque generating unit as taught by Lamotte in order to provide fine adjustment of the tool with multiple tightening means. 
Furthermore, the combination of Kugler in view of Lamotte would be capable of in at least one clamping in step the union nut of the tool chuck is tightened to a first limit torque, and that in at least one further clamping in step, which temporally follows the clamping in step , the union nut of the tool chuck is tightened to a second limit torque , wherein a torque for tightening of the union nut in the two clamping in steps is generated by torque generating units which are embodied separately from one another and are operated in an automated manner.
Regarding claim 23, Kugler in view of Lamotte discloses each and every limitation set forth in claim 22.  However, Kugler in view of Lamotte does not disclose at least the first limit torque or at least second limit torque  are predetermined or monitored by a contour or regulation unit of the tool clamping device, and wherein the second limit torque is many times greater than the first limit torque, at least three times. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated at least the first limit torque or at least second limit torque  are predetermined or monitored by a contour or regulation unit of the tool clamping device, and wherein the second limit torque is many times greater than the first limit torque, at least three times, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723